IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


CRAIG SAUNDERS,                         :   No. 34 EAP 2016
                                        :
                 Appellant              :   Appeal from the order of the
                                        :   Commonwealth Court at No. 524 M.D.
                                        :   2015, dated June 30, 2016.
            v.                          :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA            :
DEPARTMENT OF CORRECTIONS,              :
STATE CORRECTIONAL INSTITUTION          :
AT ROCKVIEW,                            :
                                        :
                 Appellees              :


                                   ORDER


PER CURIAM
    AND NOW, this 26th day of April, 2017, the Order of the Commonwealth Court is

AFFIRMED.